Citation Nr: 1421745	
Decision Date: 05/14/14    Archive Date: 05/21/14

DOCKET NO.  12-04 851A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to an initial disability rating in excess of 10 percent for fracture left elbow/arm.

3.  Entitlement to an initial disability rating in excess of 10 percent for left Cubital Tunnel Syndrome (CTS).
  

ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel






INTRODUCTION

The Veteran served on active duty from February 1982 to February 1986.

These matters are before the Board of Veterans' Appeals (Board) on appeal from February 2011 and March 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In April 2004, the Veteran appointed the Kentucky Depart of Veterans Affairs (KDVA) as his representative.  In June 2009, the Veteran appointed Sean Kendall as his representative.  In a March 2011 letter, Sean Kendall revoked his power of attorney as the Veteran's representative.   From the claims file, it appears that the Veteran reappointed the KDVA as his representative, but there was no VA Form 21-22A to confirm this.  

In an April 2014 Duty to Assist letter, the Board notified the Veteran and gave him another opportunity to clarify which organization or person represented him.  In an April 2014 letter, the Veteran wrote that he wished to represent himself.  As such, the Board will proceed with his appeal.


FINDINGS OF FACT

1.  A preponderance of the evidence is against a finding that the Veteran currently has a bilateral hearing loss disability for VA purposes.

2.  Throughout the appellate period, the left elbow fracture has been manifested by muscle weakness, numbness, tingling, tenderness, and has been shown to cause painful motion; there has been no objective evidence of ankylosis of the elbow; flexion of the forearm is 0 to 140 degrees, and extension 90 to 0 degrees.  There is no evidence of a joint fracture with marked cubitus varus or cubitus valgus deformity or with ununited fracture of the head of the radius; or, loss of bone fusion: the hand fixed in full pronation; or, loss of bone fusion: hand fixed near the middle of the arc or moderate pronation; or, limitation of pronation: motion lost beyond middle of arc; or, motion lost beyond last quarter of arc, the hand does not approach full pronation; or, radius: nonunion in the lower half, with false movement, without loss of bone substance or deformity; or, nonunion of the radius; or, nonunion of the ulna; or, flexion is limited to 100 degrees or less and extension is limited to 45 degrees or more; or, flexion is limited to 56-90 degrees; or, extension is limited to 75-99 degrees.

3.  Throughout the appeal, the Veteran's left CTS symptoms have approximated moderate incomplete paralysis of the ulnar nerve.  They do not approximate severe incomplete paralysis of the ulnar nerve.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2013).

2.  The criteria for an initial disability rating in excess of 10 percent for fracture left elbow/arm have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321(a), 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5205-5213 (2013). 

3.  The criteria for a 20 percent rating, but no higher, for left CTS have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.124a, DCs 8516 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, certainly not in exhaustive detail, each and every piece of evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).
Ideally, this notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  However, if notice was not provided prior to initially adjudicating the claim, or if provided, was inadequate or incomplete, this timing error can be effectively "cured" by providing any necessary notice and then readjudicating the claim - including in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is preserved, so not frustrated, in that the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).
The U.S. Supreme Court has made clear that VCAA notice errors, even when shown to have occurred, are not presumptively prejudicial, rather, must be judged on a case-by-case basis.  Moreover, as the pleading party attacking the agency's decision, the Veteran has this burden of proof of not only establishing error, but also, above and beyond that, showing how it is unduly prejudicial, meaning outcome determinative of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In this case, VCAA notice requirements were sent to the Veteran in June 2004, September 2004, June 2007, and December 2010 letters.  These VCAA letters informed the Veteran of what evidence was required to substantiate the claim, and of his and VA's respective duties in obtaining evidence.  Thereafter, the case was readjudicated by way of statements of the case (SOC) in December 2006 and February 2012 and supplemental statements of the case (SSOC) in September 2007, March 2008, September 2010, June 2012, and October 2012.  So, he has received all required notice concerning his claim, and it has been reconsidered since providing all required notice.

VA also has a duty to assist the Veteran in the development of his claim.  This duty includes assisting the Veteran in the procurement of his service treatment records (STRs) and pertinent post-service treatment records (VA and private), and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

The claims file contains STRs, VA medical evidence, private medical evidence, lay statements, and the Veteran's contentions.  Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Furthermore, the Veteran was provided a VA examination to assess his hearing loss and left elbow disabilities.  The examination report reflects that the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate evaluation of the Veteran, and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  The Board, therefore, concludes that this examination is adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2013); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his representative have not contended otherwise.  Thus, the duties to notify and assist have been met.
II.  Legal Criteria 
Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. 
§ 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R. § 3.303(d) (2013).

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247, 252 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table). 

Certain chronic disabilities such as bilateral hearing loss are presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2013). 

Additionally, claims for certain chronic diseases - namely those listed in 38 C.F.R. 
§ 3.309(a) - benefit from a somewhat more relaxed evidentiary standard under 38 C.F.R. § 3.303(b) (2013).  A recent decision of the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court), clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a) (2013).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The most fundamental requirement for any claim for service connection is that the Veteran must first establish he or she has the condition claimed.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328 (1997) (indicating VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability); cf. McClain v. Nicholson, 21 Vet. App. 319  (2007) (clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4 (2013).  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2013).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2013); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Here, the question for consideration is the propriety of the initial disability ratings assigned, evaluation of the medical evidence since the grants of service connection, and consideration of the appropriateness of "staged ratings" are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2013). Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3 (2013).

Staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999); Hart v. Mansfield, 21 Vet. App. 505 (207)

Lay Statements

In making this decision, the Board must fully consider the lay assertions of record. In this regard, a layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (noting that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

Competency of evidence differs, however, from the weight and credibility assigned to evidence.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination that addresses the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25   (1991) (stating that "although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).

The Board must assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996).

III.  Analysis

Service Connection for Bilateral Hearing Loss

The Veteran contends that he should be entitled to service connection for bilateral hearing loss.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997); Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).

Under 38 C.F.R. § 3.385 (2013), disability due to impaired hearing, for the purposes of applying the law administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.

The Board finds that service connection for bilateral hearing loss is not warranted because the Veteran's hearing is clinically normal.  While the Veteran experiences hearing loss, a disability for VA purposes is not found.  Id.

The Veteran filed a claim for entitlement to service connection for bilateral hearing loss in October 2010, stating that this condition has persisted since the time of his service.  On the Veteran's DD Form 214, his military occupational specialty (MOS) is listed as heavy wheel vehicle mechanic.  As such, noise exposure is conceded.
On the Veteran's January 1982 Report of Medical Examination for enlistment, the Veteran's ears and drums were clinically evaluated as "normal."  Additionally, on his January, 1982 Report of Medical History for enlistment, the Veteran noted that he did not have hearing loss and that he was in "good health."

In January 1984, the Veteran had an in-service audiogram.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
25
15
LEFT
5
5
5
5
5

In a February 1986 DA Form 2496, the Veteran elected not to undergo a separation examination.

In an April 1998 CSC Transportation audiogram, for the Veteran's employment, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
15
15
LEFT
5
0
0
10
10

The Veteran had pure tone thresholds in his left ear of 75 at 6000 Hertz and 55 at 8000 Hertz.  It was noted that test results indicated that the Veteran's hearing was not within normal limits at one or more frequencies.  However, 6000 and 8000 Hertz are not frequencies that VA takes into consideration for hearing disability purposes.  38 C.F.R. § 3.385 (2013).





In December 2008, the Veteran underwent another audiogram for his employment.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
25
25
LEFT
0
5
5
20
25

The Veteran had pure tone thresholds in his left ear of 65 at 6000 Hertz and 65 at 8000 Hertz.  

In a December 2008 letter, Dr. T. J. N. wrote that the results of the Veteran's hearing test indicate that he has a potential hearing problem.  However, as in the April 1998 audiogram examination, 6000 and 8000 Hertz are not frequencies that VA takes into consideration for hearing disability purposes.  Id.

In February 2009, the Veteran underwent a third audiogram for his employment.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
5
20
25
LEFT
10
5
15
20
25

The Veteran had pure tone thresholds in his left ear of 70 at 6000 Hertz and 65 at 8000 Hertz.  However, as in the previous audiogram examinations, 6000 and 8000 Hertz are not frequencies that VA takes into consideration for hearing disability purposes.  Id.

In a December 2010 Compensation and Pension (C&P) audiology examination, the Veteran reported that the onset of his hearing loss was between 1984 to 1985.  He stated that he has the greatest difficulty hearing someone who is not facing him, if there is a lot of background noise.  The examination noted that the Veteran was exposed to Abrams tanks, M1915 trucks, and 109 Howitzers.  The Veteran reported that no hearing protection devices were used.  He stated that he had no noisy jobs prior to the military, and afterwards, he was a gas station manager for eleven years, which had no significant noise exposure, a train conductor for two years, but always wore hearing protection devices, and worked in an office for eleven years.

The VA examiner reviewed the Veteran's claims file.  He noted that in the Veteran's January 1982 enlistment audiogram, the Veteran's right ear had normal hearing, his left ear had normal hearing except for a mild high frequency hearing loss, and hearing loss was marked "no" on the report of medical history.  In the January 1984 audiogram, the Veteran had normal hearing bilaterally.  In the August 1985 military automatic audiogram tracing, the Veteran's hearing was normal bilaterally.  In an April 1998 audiogram, the Veteran had normal hearing in his right ear and normal hearing in his left ear through 4000 Hertz, with a severe sloping upward to moderately severe hearing loss above that.  In a December 2008 audiogram, the Veteran had normal hearing in his right ear, except for mild hearing loss at 8000 Hertz, and normal hearing in his left ear through 4000 Hertz, with a moderately severe hearing loss above that.  In a February 2009 audiogram, the Veteran had normal hearing in his right ear, except for mild 8000 Hertz hearing loss, and normal hearing in his left ear, through 4000 Hertz, with a severe sloping to moderately severe haring loss above that.

Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
20
25
25
LEFT
15
5
15
30
25

The average in both ears was 18.75 decibels.  On the Maryland CNC test, the Veteran's speech recognition scores were 98 percent in his right ear and 98 percent in his left ear.  

The VA examiner summarized the Veteran's hearing as normal hearing in the right ear through 6000 Hertz, with a mild sensorineural hearing loss at 8000 Hertz, and normal hearing in the left ear through 2000 Hertz, a mild sensorineural hearing loss at 3000 Hertz, normal hearing at 4000 Hertz, and a severe sloping upward to moderately severe sensorineural hearing loss above that.  The VA examiner opined that the "[V]eteran's bilateral hearing loss was not caused by or a result of military service based upon normal hearing test results having been obtained on August 19, 1985 approximately 6 months prior to military Separation."  The examiner recommended a follow-up ear, nose, and throat (ENT) examination due to asymmetrical hearing loss.

In July 2012, the Veteran underwent another C&P audiological evaluation.  Pure tone thresholds, in decibels, for air conduction, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
15
25
25
LEFT
10
5
15
30
25

The Veteran had pure tone thresholds in his right ear of 15 at 6000 Hertz and 25 at 8000 Hertz and had pure tone thresholds in his left ear of 75 at 6000 Hertz and 55 at 8000 Hertz.  However, as in the previous audiogram examinations, 6000 and 8000 Hertz are not frequencies that VA takes into consideration for hearing disability purposes.  38 U.S.C.A. § 3.385 (2013).

Pure tone thresholds, in decibels, for bone conduction, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
15
20
25
LEFT
10
5
15
25
25

On the Maryland CNC test, the Veteran's speech recognition scores were 96 percent in his right ear and 96 percent in his left ear.

The Veteran was diagnosed with normal hearing in his right ear and sensorineural hearing loss, in the frequency range of 6000 Hertz or higher, in the left ear.  The examiner noted that "[t]he Veteran may have impaired hearing, but it does not meet the criteria to be considered a disability for VA purposes."
The VA examiner opined that "[t]oday's opinion is being deferred to an Ear, Nose, and Throat Specialist based on today's findings revealing asymmetrical hearing loss with the left ear being much worse at 6000 and 8000Hz.  The ENT examination is to rule out a retrocochlear dysfunction.  Once a retrocochlear dysfunction has been ruled out then an opinion can be given regarding the etiology of the Veteran's current unilateral left ear hearing loss."

In a July 2012 magnetic resonance imaging (MRI) report, images excluded any local and retrocochlear lesion, but an ENT examination was recommended.

In July 2012, the Veteran underwent an ENT examination.  A complete MRI of the brain was performed and the examiner noted that the Veteran's clinical examination was normal.  The Veteran's claims file was then sent back to the audiologist for a medical opinion, who noted that audio reports during service, dated January 1982, were abnormal, but later reports dated January 1984 and August 1985, were both normal.  The examiner also noted that the Veterans audio examinations on April 1998 and February 2009 were abnormal with increasing hearing impairment.  Based on this evidence, the examiner opined that the Veteran's hearing loss occurred after military service.

The Board has not overlooked the Veteran and his spouse's statements with regard to his bilateral hearing loss.  The Veteran and his spouse are both competent to report on factual matters of which they had firsthand knowledge, including observing the Veteran's symptoms both in, and after, service.  See Layno v. Brown, 6 Vet. App. 465 (1994).

In a December 2010 statement, the Veteran wrote that he is competent "to attest my current bilateral tinnitus and hearing loss was due to loud noise exposure from military service to include small arms fire and simulated explosion devices while attending basic training, live tank fire missions attending monthly field training with 1/72 Armor, exposure to load [sic] noise from the M915 tractor trucks working in motor pools..., and monthly live fire missions during field training... from the M109 howitzers."  The Board notes that the Veteran's reports concerning symptomatology have been credible.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, as a lay person, the Veteran is not competent to offer an opinion regarding the etiology of his hearing loss because he does not have medical training.  The question of causation involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's own opinion is not probative.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (noting that although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).

In a February 2011 statement, the Veteran reported that he had not been exposed to hazardous noise "of any source" prior to his military service.  The Board concedes that based on the Veteran's MOS, it is highly probable that he was exposed to hazardous noise.  Even so, under 38 C.F.R. § 3.385 (2013), the Veteran's hearing loss is not a disability for VA purposes, and as such, service connection for bilateral hearing loss is not warranted.  

In an April 2011 statement, the Veteran quoted the MERCK Manual in noting that "high frequency tinnitus usually accompanies [noise-induced] hearing loss."  The MERCK Manual, Section 7, Ch. 85. Inner ear.  Based on this, the Veteran states that "[t]herefore, on the basis of the above analysis, and after consideration of all of the evidence, it is as likely as not that my bilateral sensorineural hearing loss is related to active military service."  Again, the board notes that as a lay person, the Veteran is not competent to offer an opinion regarding the etiology of his hearing loss because he does not have medical training.  The question of causation involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's own opinion is not probative.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Additionally, the Board notes that there is a difference between having hearing loss, and having a hearing disability under 38 C.F.R. § 3.385 (2013).  While the Veteran may indeed have noise induced hearing loss at higher frequencies, he does not have a hearing loss disability under VA rules.

In a February 2012 VA Form 9, the Veteran wrote that VA audiology report from December 2010 failed to mention the fact that his 1985 audiology test did not test above the 6000 Hertz frequency.  Additionally, the Veteran stated that the December 2010 examiner failed to indicate that audiometric testing was not conducted at the Veteran's separation examination.  The Board notes that testing above the 6000 Hertz range is not required to determine if the Veteran has a hearing loss disability for VA purposes.  Id.  Further, the fact that the Veteran did not have an audiometric testing on separation is not relevant.  The Veteran does not have a hearing loss disability for VA purposes.  As such, he fails to meet the most fundamental requirement for any claim for service connection; the Veteran must first establish he or she has the condition claimed.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328 (1997).

As such, the objective medical findings and opinions provided by the July 2012 C&P examiner have been accorded greater probative weight and outweigh the Veteran's lay statements of etiology.

The Board finds there is no existence of a current disability.  See Brammer, 3 Vet. App. at 225 (1992).  Furthermore, the Veteran did not exhibit a hearing loss disability, for VA purposes, at any time since service discharge.

Because there is no disability for VA purposes, the presumption also does not apply.  See 38 U.S.C.A. §§ 1101, 1131, 1112, 1113(West 2002); 38 C.F.R. 
§§ 3.307(a)(3), 3.309(a) (2013).

The Board has considered the Veteran's circumstances of service under 38 U.S.C.A. § 1154(a)(1) (West 2002), but finds that a clear preponderance of the evidence is against a finding that chronic hearing loss had its onset during active duty service or is otherwise related to active duty.  The benefit-of-the-doubt rule does not apply, and this service connection claim must be denied.  See 38 U.S.C.A. § 5107(West 2002); 38 C.F.R. § 3.102 (2013).

Increased Rating Considerations

Fracture Left Elbow/Arm

The Veteran contends that his service-connected fracture of the left elbow/arm is more disabling than currently rated.

In this case, the Veteran's fracture of the left elbow/arm has been rated under 38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5206-5213 (2013).  The evidence in this case indicates that the Veteran is right handed, and therefore, for the left arm, the Board will apply the criteria applicable to the minor extremity.  38 C.F.R. § 4.69 (2013).

DC 5205 provides ratings based on ankylosis of the elbow.  The minimum 30 percent rating for the minor forearm is warranted for favorable ankylosis of the elbow, at an angle between 90 degrees and 70 degrees.  38 C.F.R. § 4.71a, DC 5205 (2013).  A 40 percent rating is warranted for intermediate ankylosis of the elbow, at an angle of more than 90 degrees, or between 70 degrees and 50 degrees.  Id.  The maximum 50 percent rating for the minor forearm is warranted for unfavorable ankylosis of the elbow, at an angle of less than 50 degrees or with complete loss of supination or pronation.  Id.  

DC 5206 provides ratings based on limitation of flexion of the forearm.  The minimum noncompensable rating for the minor forearm is warranted for flexion limited to 110 degrees.  38 C.F.R. § 4.71a, DC 5206 (2013).  A 10 percent rating is warranted for flexion limited to 100 degrees.  Id.  A 20 percent rating is warranted for flexion limited to 90 degrees.  Id.  A 20 percent rating is warranted for flexion limited to 70 degrees.  Id.  A 30 percent rating is warranted for flexion limited to 55 degrees.  Id.  The maximum 40 percent rating for the minor forearm is warranted for flexion limited to 45 degrees.  Id.
DC 5207 provides ratings based on limitation of extension of the forearm.  The minimum 10 percent rating for the minor forearm is warranted for extension limited to 45 degrees.  38 C.F.R. § 4.71a, DC 5207 (2013).  A 10 percent rating is warranted for extension limited to 60 degrees.  Id.  A 20 percent rating is warranted for extension limited to 75 degrees.  Id.  A 20 percent rating is warranted for extension limited to 90 degrees.  Id.  A 30 percent rating is warranted for extension limited to 100 degrees.  Id.  The maximum 40 percent rating for the minor forearm is warranted for extension limited to 110 degrees.  Id.

DC 5208 provides a rating based on forearm flexion limited to 100 degrees and extension to 45 degrees warrants a 20 percent rating.   38 C.F.R. § 4.71a, DC 5208 (2013).

DC 5209 provides a minimum 20 percent rating for joint fracture with marked cubitus varus or cubitus valgus deformity or ununited fracture of head of radius.  38 C.F.R. § 4.71a, DC 5209 (2013).  The maximum 50 percent rating for a minor elbow is warranted for an other impairment of flail joint of the elbow.  Id.

DC 5210 provides a 40 percent rating for the minor arm nonunion of the radius and ulna, with flail false joint.  38 C.F.R. § 4.71a, DC 5210 (2013).

DC 5211 provides ratings based on impairment of the ulna.  The minimum 10 percent rating for the minor forearm is provided for Malunion of the ulna with bad alignment.  38 C.F.R. § 4.71a, DC 5211 (2013).  A 20 percent rating is warranted for nonunion in the lower half.  Id.  A 20 percent rating is warranted for impairment of the ulna without loss of bone substance or deformity.  Id.  The maximum 30 percent rating for a minor forearm is warranted for nonunion in upper half, with false movement with loss of bone substance (1 inch (2.5 cms.) or more) and marked deformity.  Id.

DC 5212 provides ratings based on impairment of the radius.  The minimum 10 percent rating for a minor forearm is warranted for malunion of the radius, with bad alignment.  38 C.F.R. § 4.71a, DC 5212 (2013).  A 20 percent rating is warranted nonunion in upper half.  Id.  A 20 percent rating is warranted for nonunion in the lower half, with false movement without loss of bone substance or deformity.  Id.  The maximum 30 percent rating for a minor forearm is warranted for nonunion in the lower half, with false movement with loss of bone substance (1 inch (2.5cms) or more) and marked deformity.  Id.

DC 5213 provides ratings based on impairment of supination and pronation.  The minimum 10 percent rating for a minor forearm is warranted for limitation of supination to 30 degrees or less.  38 C.F.R. § 4.71a, DC 5213 (2013).  A 20 percent rating is warranted for limitation of pronation, motion lost beyond last quarter of arc, the hand does not approach full pronation.  Id.  A 20 percent rating is warranted for limitation of pronation, motion lost beyond middle of arc.  Id.  A 20 percent rating is warranted for loss of (bone fusion), the hand fixed near the middle of the arc or moderate pronation.  Id.  A 20 percent rating is warranted for loss of (bone fusion), the hand fixed in full pronation.  Id.  The maximum 30 percent rating for a minor forearm is warranted for loss of (bone fusion), the hand fixed in supination or hyperpronation.  Id.

A note to DC 5213 states: in all the forearm and wrist injuries, codes 5205 through 5213, multiple impaired finger movements due to tendon tie-up, muscle or nerve injury, are to be separately rated and combined not to exceed rating for loss of use of hand.  Id.

Consideration of a higher rating for functional loss, to include during flare-ups, due to these factors accordingly is warranted for DCs predicated on limitation of motion.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2013); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  38 C.F.R. § 4.45 (2013).  Pain itself does not constitute functional loss, and painful motion does not constitute limited motion for the purposes of rating under DCs pertaining to limitation of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Pain indeed must affect the ability to perform normal working movements with normal excursion, strength, speed, coordination, or endurance in order to constitute functional loss.  Id.
Having carefully considered the Veteran's claim in light of the evidence of record, as well as the applicable law and regulation, the Board finds that the currently assigned 10 percent rating for fracture of the left elbow/arm is appropriate and no higher rating is warranted at this time, to include 'staged' ratings.  38 C.F.R. § 4.7 (2013); See Hart, supra.

In an April 2004 radiology report, the Veteran stated that he experienced pain in his left elbow.  X-rays revealed a small spur on the olecranon process.  There was no evidence of acute bony injury or joint effusion.

In an April 2004 physical therapy report, the Veteran reported that he experienced left elbow weakness with tingling and extended numbness into his left fourth and fifth fingers.  Additionally, he reported that this occasionally results in shocks of discomfort.  The examiner noted that the Veteran demonstrated full active and passive range of motion (ROM) with bilateral upper extremities.

In a November 2007 private treatment report, the Veteran reported that he began having pain in his left elbow with weakness and tingling into his fourth and fifth digits.  The examiner noted that the Veteran's elbow had normal contours with no significant swelling.  Deep palpitation over the nerve was tender up to the posterior aspect of the medial epicondyle.  Two point discrimination of all fingers was 5 mm except for the radial aspect of the ring finger.  The Veteran's elbow gave full extension and flexion as well as pronation and supranation.  The examiner further noted that the elbow had positive Tinnel's at the Cubital tunnel which produces numbness and tingling in the ring and pinky fingers.  There was a positive flexion test reproducing the same sensation.  The examiner noted that at current, there was no visible intrinsic atrophy.  The examiner stated that the Veteran continued to experience pain, fatigue, and weakness.

In a July 2010 Compensation and Pension (C&P) joints examination, the Veteran reported that he injured his left elbow in 1985 and continued to have pain in his anterior elbow and ulnar numbness down to his fingers.  The VA examiner noted that the course since onset was progressively worse.  The report noted that there was no deformity in the Veteran's left elbow, no giving way, no instability, no stiffness, no weakness, no incoordination, and no decreased speed of joint motion.  The Veteran did have pain in his elbow and numbness in his small and ring fingers.  The Veteran experienced no episodes of dislocation or subluxation and no episodes of locking or effusion.  There were no symptoms of inflammation.  The Veteran did not experience flare-ups.  The VA examiner noted that the condition did not affect the motion of the joint.

The VA examiner tested the ROM of the Veteran's left elbow/forearm.  Left flexion was 0 to 140 degrees.  Left extension was 90 to 0 degrees.  There was no objective evidence of pain with active motion on the left side.  Left pronation was 0 to 90 degrees.  Left supination was 0 to 90 degrees.  The VA examiner noted that there was no objective evidence of pain following repetitive motion as well as no additional limitations after three repetitions of range of motion.

X-ray results of the Veteran's left elbow revealed no fractures or dislocations.  Joint effusion was not present.  The Veteran's left elbow did have a spur at the olecranon.  The examiner's impression was spur posterior olecranon.

The Veteran was diagnosed with a sudden planar fracture, degenerative joint disease (DJD), and ulnar neuropathy with s/p Cubital tunnel syndrome and reported slowing at Guyon's canal.  The examiner noted that the Veteran's disability would have significant effects on his usual occupation and impact on his occupational activities by causing problems with lifting and carrying, difficulty reaching things, and pain.  The VA examiner wrote that the Veteran's left elbow condition would have moderate impact on his ability to perform physical employment due to pain and would have moderate impact on his ability to perform sedentary employment due to pain and numbness.  Additionally, the Veteran's left elbow would affect his usual daily activities.  Feeding, bathing, dressing, toileting, grooming, and driving would not be affected by the Veteran's elbow disabilities.  Shopping, exercise, recreation, and traveling would all be affected mildly.  Chores and sports would be affected moderately.

In an October 2010 private treatment report, the Veteran described the pain in his left elbow as aching, shooting, and stabbing.  The pain radiated to the left arm and left hand and was at a severity of 8/10.  The Veteran reported that the pain has been worsening since the incident in 1985.  The examiner noted that associated symptoms included muscle weakness, numbness, and tingling.

In a July 2011 C&P joints examination, it was noted that the Veteran's left elbow/arm fracture did not have muscle atrophy.  Elbow flexion for both the right and left arms were the same.  Elbow extension for both the right and left arms were the same.  There was no objective evidence of pain with active motion on the left side.  Left flexion was 0 to 140 degrees.  Left extension was 140 to 0 degrees.  Left pronation was 0 to 95 degrees.  Left supination was 0 to 75 degrees.  There was no objective evidence of pain following repetitive motion and no additional limitations after three repetitions of ROM.  The VA examiner noted that there was no joint ankylosis.

X-ray results of the left elbow showed no acute bony abnormality, fracture, or effusion.  There were no significant focal degenerative changes seen.  Small enthesophytes are noted along the posterior aspects of the olecranon bilaterally.  The examiner's impression was that there was no acute or significant focal bony abnormality seen in either elbow.

The Veteran was diagnosed with a non-displaced fracture of the radial head during his military service in 1985.  The examiner stated that this fracture apparently healed without any sequel.  The examiner noted that the Veteran's left elbow/arm condition would have significant effects on usual occupation.  The disability's impact on occupation activities would be pain and there would be effects of the problem on the usual daily activities.  Shopping, sports, traveling, feeding, bathing, dressing, toileting, grooming, and driving would not be affected.  Exercise and recreation would be mildly affected.  

Based on this evidence, the criteria for a higher initial rating of 10 percent for the Veteran's fracture left elbow/arm have not been met pursuant to DCs 5205-5213.  38 C.F.R. § 4.71a (2013).  Should the Veteran's disability picture change in the future, he may be assigned a higher rating.  See 38 C.F.R. § 4.1 (2013).

At no point since the Veteran's claim for fracture of the left elbow/arm was filed in July 2004 did the Veteran qualify for a 20 percent rating for his left elbow/arm fracture.  

The Veteran does not satisfy the requirements for a higher rating under DC 5205 because he does not have ankylosis in his left elbow.  38 C.F.R. § 4.71a, DC 5205 (2013).  

The Veteran does not satisfy the requirements for a higher rating under DC 5206 because flexion of his left elbow is 0 to 140 degrees.  38 C.F.R. § 4.71a, DC 5206 (2013).  

The Veteran does not satisfy the requirements for a higher rating under DC 5207 because extension of the forearm is 90 to 0 degrees.  38 C.F.R. § 4.71a, DC 5207 (2013).  

DC 5208 is not applicable because the Veteran's flexion is not limited to 100 degrees and his extension is not limited to 45 degrees.  38 C.F.R. § 4.71a, DC 5208 (2013).  

The Veteran does not satisfy the requirements for a higher rating under DC 5209 because he does not have a deformity in his left elbow/forearm.  38 C.F.R. § 4.71a, DC 5209 (2013).  

DC 5210 is not applicable because the Veteran does not have minor arm nonunion of the radius and ulna, with flail false joint.  38 C.F.R. § 4.71a, DC 5210 (2013).  

The Veteran does not satisfy the requirements for a higher rating under DC 5211 because he does not have impairment of the ulna.  38 C.F.R. § 4.71a, DC 5211 (2013).  

The Veteran does not satisfy the requirements for a higher rating under DC 5212 because he does not have impairment of the radius.  38 C.F.R. § 4.71a, DC 5212 (2013).   
The Veteran does not satisfy the requirements for a higher rating under DC 5213 because he does not have impairment of supination and pronation.  38 C.F.R. § 4.71a, DC 5213 (2013).

The Board has not overlooked the Veteran's, his buddy's, his coworker's, or his spouse's statements with regard to the severity of his left elbow/arm fracture.  The Board notes that the Veteran is competent to report pain and discomfort.  See Layno v. Brown, 6 Vet. App. 465 (1994).  

In a July 2004 statement, the Veteran reported that he experienced numbness and tingling in his left ring and little fingers, that he had difficulty feeling or touching the computer keys at work, and that regular home chores, such as using a weed eater or prolonged use of his left arm, aggravated his condition.  

The Board finds that the Veteran's and other lay reports concerning symptomatology are credible.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Although the Veteran has reported numbness, tingling, a lack of strength and pain, these symptoms have been considered in the current evaluation.  See 38 C.F.R. § 4.59 (2013).  The Board notes, with respect to the Rating Schedule, where the criteria set forth therein require medical expertise which the Veteran has not been shown to have, the objective medical findings, ROM readings, and opinions provided by the Veteran's July 2011 and July 2011 VA examiners have been accorded the most probative weight.  This evidence was prepared by neutral medical professionals, and such evidence demonstrates that the currently assigned ratings are warranted for the Veteran's disability and no higher.

Left Cubital Tunnel Syndrome

The Veteran contends that that his service-connected left CTS is more disabling than currently rated.

In this case, the RO rated the Veteran's left CTS under DCs 8515 and 8516, respectively, which pertain to paralysis of the median nerve and ulnar nerve.  38 C.F.R. § 4.124a, DCs 8515, 8516 (2013).  The evidence in this case indicates that the Veteran is right handed, and therefore, for the left arm, the Board will apply the criteria applicable to the minor extremity.  38 C.F.R. § 4.69 (2013).

DC 8515 provides ratings based on paralysis of the median nerve.  The minimum 10 percent rating for the minor forearm is warranted for incomplete mild paralysis of the median nerve.  38 C.F.R. § 4.124a, DC 8515 (2013).  A 20 percent rating is warranted for incomplete moderate paralysis of the median nerve.  Id.  A 40 percent rating is warranted for incomplete severe paralysis of the median nerve.  Id.  The maximum 60 percent rating for the minor forearm is warranted for complete paralysis of the median nerve; the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plan of the hand (ape hand); pronation incomplete and defective; absence of flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to palm; flexion of wrist weakened; pain with trophic disturbances.  Id.

DC 8516 provides ratings based on paralysis of the ulnar nerve.  The minimum 10 percent rating for the minor forearm is warranted for incomplete mild paralysis of the ulnar nerve.  38 C.F.R. § 4.124a, DC 8516 (2013).  A 20 percent rating is warranted for incomplete moderate paralysis of the ulnar nerve.  Id.  A 30 percent rating is warranted for incomplete severe paralysis of the ulnar nerve.  Id.  The maximum 50 percent rating for the minor forearm is warranted for complete paralysis of the ulnar nerve; the "griffin claw" deformity, due to flexor contraction of ring and little fingers, atrophy very marked in dorsal interspace and thenar and hypothenar eminences; loss of extension of ring and little fingers cannot spread the fingers (or reverse), cannot adduct the thumb; flexion of wrist weakened.  Id.

Having carefully considered the Veteran's claim in light of the evidence of record, as well as the applicable law and regulation, the Board finds that a disability rating of 20 percent, but no higher is warranted, for the entire period on appeal.  38 C.F.R. §§ 4.124a, 4.7, DC 8516 (2013); See Hart, supra.

The Veteran filed his claim for entitlement to service connection for left CTS in June 2004.  In an April 2004 physical therapy report, the Veteran reported that he had left elbow weakness and tingling, with extended numbness, in his fourth and fifth fingers.  This numbness and tingling occasionally resulted in shocks of discomfort and pain.  The Veteran was assessed with left ulna nerve neuropathy.  

In a November 2007 private treatment letter, it was noted that the Veteran had pain in his left elbow with weakness and tingling, dating back to 2004.  EMG tests were performed in 2004 which revealed a left ulnar nerve compression with a moderate degree of neuropathy.  It was noted that the Veteran had positive Tinnel's at the Cubital tunnel which produces numbness and tingling.  The 2004 EMG test demonstrated ulnar nerve conduction with a velocity of 37.5 above the elbow and 55.2 below.  The Veteran underwent a nerve conduction study in 2007 which revealed abnormal findings consistent with left ulnar nerve neuropathy of moderate to severe.  DSL measured to be abnormal.  There was a decrease in conduction delay of his ulnar nerve below the elbow.  The Veteran was diagnosed with left CTS.

In a July 2010 C&P joints examination, the Veteran reported that he injured his left elbow in 1985 and continued to have pain in his anterior elbow and ulnar numbness down to his fingers.  The VA examiner noted that the course since onset was progressively worse.  The report noted that there was no deformity in the Veteran's left elbow, no giving way, no instability, no stiffness, no weakness, no incoordination, and no decreased speed of joint motion.  The Veteran did have pain in his elbow and numbness in his small and ring fingers.  The Veteran experienced no episodes of dislocation or subluxation and no episodes of locking or effusion.  There were no symptoms of inflammation.  The Veteran did not experience flare-ups.  The VA examiner noted that the condition did not affect the motion of the joint.

The Veteran was diagnosed with a sudden planar fracture, degenerative joint disease (DJD), and ulnar neuropathy with s/p Cubital tunnel syndrome and reported slowing at Guyon's canal.  The examiner noted that the Veteran's disability would have significant effects on his usual occupation and impact on his occupational activities by causing problems with lifting and carrying, difficulty reaching things, and pain.  The VA examiner wrote that the Veteran's left elbow condition would have moderate impact on his ability to perform physical employment due to pain and would have moderate impact on his ability to perform sedentary employment due to pain and numbness.  Additionally, the Veteran's left elbow would affect his usual daily activities.  Feeding, bathing, dressing, toileting, grooming, and driving would not be affected by the Veteran's elbow disabilities.  Shopping, exercise, recreation, and traveling would all be affected mildly.  Chores and sports would be affected moderately.

In a July 2011 C&P joints examination, the Veteran was diagnosed with a non-displaced fracture of the radial head during his military service in 1985.  The examiner stated that this fracture apparently healed without any sequel.  The examiner noted that the Veteran's left elbow/arm condition would have significant effects on usual occupation.  The disability's impact on occupation activities would be pain and there would be effects of the problem on the usual daily activities.  Shopping, sports, traveling, feeding, bathing, dressing, toileting, grooming, and driving would not be affected.  Exercise and recreation would be mildly affected.

The Veteran was diagnosed with ulnar neuropathy of the left upper extremity (CTS).  The effects on the Veteran's occupation activities would be decreased strength in the upper extremity and pain.  The VA examiner noted that there would be effects on the Veteran's usual daily activities and that this would likely have a moderate effect.

The Board finds the Veteran's disability picture most nearly approximates the criteria contemplated by a 20 percent rating under DC 8516.  38 C.F.R. § 4.124a (2013).  Throughout the Veteran's treatment for left CTS, his condition has been characterized as "moderate."

The Veteran does not meet the criteria for a higher rating of 30 percent.  His left CTS has not been characterized as severe incomplete paralysis of the ulnar nerve.  Id.  Furthermore, as the evidence more nearly approximates a finding that the Veteran's left CTS has been moderate since the filing of this claim, the Board need not "stage" this rating.  See Fenderson, 12 Vet. App. at 125-26.  The Veteran is entitled to this higher 20 percent rating back to the date of receipt of this claim, June 15, 2004.

The Board has not overlooked the Veteran's, his buddy's, his coworker's, or his spouse's statements with regard to the severity of his left elbow/arm fracture.  The Board notes that the Veteran is competent to report pain and discomfort.  See Layno v. Brown, 6 Vet. App. 465 (1994).  

In a July 2004 statement, the Veteran reported that he experienced numbness and tingling in his left ring and little fingers, that he had difficulty feeling or touching the computer keys at work, and that regular home chores, such as using a weed eater or prolonged use of his left arm, aggravated his condition.  

The Board finds that the Veteran's and other lay reports concerning symptomatology have been credible.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Although the Veteran has reported numbness, tingling, a lack of strength and pain, these symptoms have been considered in the current evaluation.  See 38 C.F.R. § 4.124a, DC 8516 (2013).  The Board notes, with respect to the Rating Schedule, where the criteria set forth therein require medical expertise which the Veteran has not been shown to have, the objective medical findings and opinions provided by the July 2011 and July 2011 VA examiners have been accorded the most probative weight.  This evidence was prepared by neutral medical professionals, and such evidence demonstrates that a 20 percent disability rating, but no higher, is warranted for the Veteran's left CTS.

Extraschedular Considerations

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. At 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1) (2013).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

The schedular rating in this case is adequate.  The diagnostic criteria contemplate and adequately describe the symptomatology of the Veteran's service-connected fracture left elbow/arm and left CTS.  See Thun, 22 Vet. App. at 115.  When comparing the Veteran's fracture and CTS symptoms with the schedular criteria, the Board finds that his symptoms of numbness, tingling in the left ring and little fingers, not being able to feel or touch computer keys, a lack of strength in his elbow and fingers, and pain are congruent with the disability picture represented by the 10 percent rating assigned for fracture left elbow/arm and the 20 percent rating for left CTS.  See 38 C.F.R. §§ 4.71a, 4.124a, DCs 5206, 8516 (2013).  Accordingly, a comparison of the Veteran's symptoms and functional impairments, resulting from a fracture left elbow/arm and left CTS, with the pertinent schedular criteria does not show that his service-connected fracture left elbow/arm and left CTS present "such an exceptional or unusual disability picture... as to render impractical the application of the regular schedular standards."  38 C.F.R. 
§ 3.321(b) (2013).

Consequently, the Board finds that the available schedular rating is adequate to rate the Veteran's fracture left elbow/arm and left CTS.  Based on this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the veteran's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  As such, referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.


TDIU Considerations

Additionally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not specifically argued, and the record does not otherwise reflect, that his service-connected left elbow disabilities render him unable to secure or follow a substantially gainful occupation.  The record does not reflect that he cannot work because of his service-connected left elbow disabilities.  Accordingly, the Board concludes that a claim for TDIU has not been raised.  The Veteran certainly may raise this claim in the future, should he choose to do so.


ORDER

Service connection for bilateral hearing loss is denied.

Entitlement to an initial evaluation in excess of 10 percent for fracture left elbow/arm is denied.

An initial disability rating of 20 percent, but no greater, for left CTS, is granted, effective June 15, 2004, subject to the laws and regulations governing monetary benefits.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


